
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4.4



THIRD LEASE MODIFICATION AGREEMENT


        THIRD LEASE MODIFICATION AGREEMENT (hereinafter called this "Agreement")
dated as of the 18th day of February, 2004 between BFP ONE LIBERTY PLAZA CO.
LLC, having an office c/o Brookfield Financial Properties, Inc., One Liberty
Plaza, 165 Broadway, New York, New York 10006 (hereinafter called "Landlord"),
and ARCH INSURANCE COMPANY, a Missouri corporation, having an office at One
Liberty Plaza, 165 Broadway, New York, New York 10006 (hereinafter called
"Tenant").

W I T N E S S E T H:

        WHEREAS:

        A.    Landlord and Tenant have heretofore entered into a certain lease
dated September 26, 2002, as amended by a First Lease Modification Agreement
(hereinafter called the "First Modification") dated as of May 7, 2003, and by a
certain Second Lease Modification Agreement (hereinafter called the "Second
Modification") dated as of July 31, 2003 (such lease, as the same has been and
may hereafter be further amended, being hereinafter called the "Lease"), with
respect to the entire rentable area of the fifty-third (53rd) and seventeenth
(17th) floors of the building and storage space located on the concourse level
of the building (hereinafter collectively called the "Premises"), in the
building known as One Liberty Plaza, 165 Broadway, New York, New York
(hereinafter called the "Building") for a term expiring on January 31, 2014
(hereinafter called the "Expiration Date"), or on such earlier date upon which
said term may expire or be terminated pursuant to any conditions of limitation
or other provisions of the Lease or pursuant to law; and

        B.    Landlord and Tenant hereby desire to modify the Lease to provide
for the inclusion therein of additional space located on the sixteenth (16th)
floor of the Building for a term of three (3) years, upon and subject to the
terms and conditions hereinafter more particularly set forth.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.    DEFINED TERMS.    All capitalized terms contained in this
Agreement and not otherwise defined herein shall, for purposes hereof, have the
same meanings ascribed to them in the Lease.

        2.    ADDED SPACE.    Effective during the period commencing on the date
(hereinafter called the "16th Floor Added Space Date") that Landlord
substantially completes the work described in Paragraph 4 hereof and delivers
the 16th Floor Added Space to Tenant in the condition described in Paragraph 4
hereof (and Landlord agrees to give Tenant a "Substantial Completion Notice" (as
defined in Paragraph 5 hereof) with respect to Landlord's work described in
Paragraph 4 at least five (5) days prior to such completion date), and ending on
the last day of the month in which the day immediately preceding the third (3rd)
anniversary of the 16th Floor Added Space Date shall occur (hereinafter called
the "16th Floor Added Space Expiration Date"), subject to extension pursuant to
Paragraph 8 of this Agreement, there shall be added to and included in the
Premises the following additional space in the Building, to wit:

The portion of the sixteenth (16th) floor of the Building, substantially as
shown hatched on the floor plan annexed hereto as "Exhibit A" (hereinafter
called "16th Floor Added Space"), which the parties hereto agree contains 23,423
rentable square feet.

Landlord does hereby lease to Tenant and Tenant does hereby hire from Landlord
the 16th Floor Added Space subject and subordinate to all superior leases and
superior mortgages as provided in the Lease and upon and subject to all the
covenants, agreements, terms and conditions of the Lease as supplemented by this
Agreement (other than Article 36 of the Lease [unless Tenant exercises its
option pursuant to Paragraph 8 hereof to extend the term of the Lease with
respect to the 16th Floor Added

--------------------------------------------------------------------------------

Space], Section 38.05 of the Lease, and Paragraphs 4, 5, 6 and 8 of the First
Modification, and Paragraphs 5, 6, 7(b), 8 and 10 of the Second Modification).

        3.    LEASE MODIFICATION.    Effective during the period commencing on
the 16th Floor Added Space Date and ending on the 16th Floor Added Space
Expiration Date, the Lease shall be modified as follows:

                (a)    The Fixed Rent payable pursuant to Section 1.04(a) of the
Lease (as modified by Paragraph 3(a) of the First Modification and
Paragraph 4(a) of the Second Modification, respectively) shall be increased by
the sum of EIGHT HUNDRED FORTY-THREE THOUSAND TWO HUNDRED TWENTY-EIGHT AND
00/100 ($843,228.00) DOLLARS per annum [or $70,269.00 per month], calculated on
an annual basis at the rate of $36 per rentable square foot, on account of the
inclusion of the 16th Floor Added Space.

                (b)    With respect to the Additional Charges payable pursuant
to Article 3 of the Lease (hereinafter called the "Basic Escalation Payments")
with respect to the Premises, there shall be computed, in addition to the Basic
Escalation Payments, escalation payments with respect to increases on account of
Taxes and Operating Expenses attributable to the 16th Floor Added Space.
Additional Charges with respect to Taxes and Operating Expenses with respect to
the 16th Floor Added Space shall be computed in the same manner as adjustments
of rent with respect to Taxes and Operating Expenses for the purpose of the
Basic Escalation Payments, except that for the purpose of such computations with
respect to the 16th Floor Added Space:

        (i)    The "Base Operating Amount", as such term is defined in
Section 3.01(a) of the Lease, shall mean the Operating Expenses incurred for the
Operating Year commencing on January 1, 2004;

        (ii)   The "Base Tax Amount", as such term is defined in Section 3.01(b)
of the Lease (as modified by Paragraph 3(c)(i) of the First Modification and by
Paragraph 4(b)(ii) of the Second Modification), shall mean the Taxes for the Tax
Year commencing on July 1, 2004 and ending on June 30, 2005, as finally
determined; and

        (iii)  "Tenant's Share", as such term is defined in Section 3.01(i) of
the Lease (as modified by Paragraph 3(c)(ii) of the First Modification and by
Paragraph 4(b)(iii) of the Second Modification, respectively), shall mean 1.0845
(1.0845%) percent with respect to 16th Floor Added Space.

                (c)    Electrical service shall be supplied to the 16th Floor
Added Space on a submetered basis in accordance with the terms and provisions of
Article 14 of the Lease, except that for purposes hereof, the words "seven
(7) watts" set forth in the first (1st) and second (2nd) sentences of
Section 14.08 of the Lease shall be deleted and replaced with the words "six
(6) watts", and Tenant agrees to purchase from Landlord or from a meter company
designated by Landlord all electricity consumed, used or to be used in the
16th Floor Added Space in accordance with Article 14.

        4.    CONDITION OF 16th FLOOR ADDED SPACE/LANDLORD'S WORK.    Tenant
agrees to accept the 16th Floor Added Space in the condition and state of repair
in which it exists as of the date hereof and understands and agrees that
Landlord is not required to perform any work, supply any materials, incur any
expense or provide any allowance or contribution in connection with preparing
the 16th Floor Added Space for Tenant's occupancy, except that Landlord shall,
at its sole expense, using materials and finishes of a type and quality
designated by Landlord as standard for the Building and in compliance with all
applicable legal requirements, perform the work set forth on Exhibit B attached
hereto (hereinafter called "Landlord's Demising Work"), and shall deliver the
16th Floor Added Space to Tenant in "broom clean" condition. In addition,
Landlord shall provide Tenant with an ACP-5 certificate from the New York City
Building's Department with respect to the 16th Floor Added Space. Landlord's
Demising Work shall be commenced promptly following the date upon which this

2

--------------------------------------------------------------------------------


Agreement has been executed by both Landlord and Tenant and a fully-executed
counterpart thereof has been delivered to Tenant, and shall be performed in a
diligent manner. In the performance of Landlord's Demising Work, Landlord will
use commercially reasonable efforts to avoid any damage to existing electrical
and communications wiring located in and going to and from the 16th Floor Added
Space, but Landlord makes no warranty or representation as to the condition or
suitability for Tenant's purposes of any existing wiring or any components
connected to such wiring. With respect to any additional wiring installed by
Tenant prior to the 16th Floor Added Space Date, Landlord will use commercially
reasonable efforts to avoid damaging such wiring, and Tenant shall clearly mark
all such wiring by encasing same in Greenfield or other encasement, and Tenant
shall advise the Building Office to conduct a walk through of the 16th Floor
Added Space with Tenant's contractor to identify such wiring for Landlord.
Landlord shall have no liability to Tenant in connection with any damage to the
wiring described in the two preceding sentences, except to the extent that such
damage is caused by Landlord's gross negligence or willful misconduct. Landlord
agrees to give Tenant notice (herein called the "Substantial Completion Notice")
at least five (5) days prior to the date that Landlord anticipates that
Landlord's Demising Work will be substantially completed and the 16th Floor
Added Space will be delivered to Tenant, provided, however, Landlord shall have
no liability to Tenant and Tenant's obligations hereunder shall not be affected,
if Landlord's anticipated date set forth in such notice is inaccurate.
Landlord's Demising Work shall be deemed to be substantially completed, and it
shall be so deemed notwithstanding the fact that (x) minor or insubstantial
details of construction, mechanical adjustment, or decoration remain to be
performed, the non-completion of which do not materially interfere with Tenant's
use of the 16th Floor Added Space or (y) under good construction scheduling
practice such work should be done after incompleted finishing or other work to
be done by or on behalf of Tenant in the 16th Floor Added Space is completed.
Tenant shall execute and deliver to Landlord such documents that Landlord may
reasonably request from time to time to acknowledge the occurrence of the
16th Floor Added Space Commencement Date; provided, however, that the failure of
Landlord to request, or the failure of Tenant to execute, such documentation
shall have no effect whatsoever on the obligations of Tenant hereunder.

        5.    TENANT'S 16TH FLOOR ADDED SPACE WORK.    (a)    Tenant hereby
covenants and agrees that Tenant shall, at Tenant's sole cost and expense, and
in a good and workmanlike manner, make and complete the work and installations
in the 16th Floor Added Space (hereinafter called "Tenant's 16th Floor Added
Space Work") in accordance with the provisions set forth in Articles 11 and 38
of the Lease (other than the provisions of subparagraph 38.05 thereof and
Paragraph 7(b) of the Second Modification), except that for purposes hereof, all
references therein to the terms "Tenant's Work" and "Premises" shall be deemed
to mean Tenant's 16th Floor Added Space Work and the 16th Floor Added Space,
respectively. Landlord agrees that Tenant may, subject to any applicable
provisions of the Lease, enter the 16th Floor Added Space at any time after the
date that Landlord has delivered a fully-executed counterpart of this Agreement
to Tenant, for the purposes of allowing its contractors to install Tenant's
telecommunications cabling and wiring and performing Tenant's 16th Floor Added
Space Work (but not for the purpose of conducting Tenant's business therein, or
for the use or occupancy thereof by Tenant's employees, agents or contractors
except as aforesaid, or for any other purpose), provided and on condition that
in connection therewith, Tenant shall cooperate (and shall cause its employees,
agents and contractors to so cooperate) with Landlord and its contractors
(including, without limitation, the cessation of all work if so requested by
Landlord) in coordinating the performance of Tenant's 16th Floor Added Space
Work with Landlord's Demising Work so that Tenant's 16th Floor Added Space Work
will not interfere with or delay the performance of Landlord's Demising Work,
and Tenant acknowledges and agrees that in no event shall Landlord be required
to perform Landlord's Demising Work on an overtime or premium-pay basis. Any
delay in the performance and substantial completion of Landlord's Demising Work
due to the performance of Tenant's 16th Floor Added Space Work pursuant to the
preceding provisions of this Paragraph shall be attributed to Tenant and any
such delay shall, at Landlord's option, render Landlord's Demising Work
substantially completed one day earlier

3

--------------------------------------------------------------------------------


for each day of such delay, and Tenant shall pay to Landlord any additional
costs incurred by Landlord in completing Landlord's Demising Work occasioned by
such Tenant delay, as Additional Charges within thirty (30) days after
reasonably substantiated demand therefore, and Tenant hereby indemnifies
Landlord against all loss, cost, claim, damage and liability arising out of any
such Tenant delay in the performance and completion of Landlord's Demising Work.

                (b)    Landlord agrees that Tenant shall have no obligation to
restore the 16th Floor Added Space to the condition of such premises as of the
date hereof (i.e., the condition existing prior to the commencement of
Landlord's Demising Work and Tenant's 16th Floor Added Space Work) or to close
or remove the existing stairway which connects the 16th Floor Added Space to the
seventeenth (17th) floor of the Building upon the expiration or earlier
termination of the term of the Lease; provided, however that nothing contained
herein shall modify Landlord's rights to require that Tenant remove Specialty
Alterations (if any) installed by Tenant in the 16th Floor Added Space at the
end of the term hereof in accordance with Section 12.01 of the Lease.

        6.    TEMPORARY SPACE.    

                (a)    Notwithstanding anything to the contrary set forth in
Paragraph 8 of the Second Modification, and provided that Tenant is not then in
monetary or material non-monetary default beyond notice and the expiration of
any applicable cure periods, under any of the terms, provisions or conditions of
the Lease (as modified hereby) on Tenant's part to be observed and performed,
Landlord hereby agrees that Tenant may continue to occupy the Temporary Space
until the "Extended Temporary Space Surrender Date" (as hereinafter defined),
provided that Tenant shall pay to Landlord, for the use and occupancy of the
Temporary Space during the period beginning on December 1, 2003 through the
Extended Temporary Space Surrender Date, the sum of FIFTY FOUR THOUSAND ONE
HUNDRED TWENTY-THREE AND 00/100 ($54,123.00) DOLLARS per month (the "Temporary
Space Rent"), plus all Additional Charges payable by Tenant under the Lease for
the use and occupancy of the Temporary Space (such as utilities and services
provided to the Temporary Space). For purposes hereof, the term "Extended
Temporary Space Surrender Date" shall mean the earlier of (x) the date which is
ninety (90) days after the date Landlord delivers a fully-executed counterpart
of this Agreement to Tenant, or (y) thirty (30) days after the date upon which
Landlord gives Tenant a notice that Landlord has entered into a lease with a
third party covering the Temporary Space, provided that in no event shall Tenant
be required to surrender the Temporary Space prior to the date which is thirty
(30) days after Tenant's receipt of the Substantial Completion Notice. However,
nothing contained herein shall be deemed to preclude Tenant from surrendering
the Temporary Space to Landlord at any time after the date hereof (and prior to
the Extended Temporary Space Surrender Date), and in any such case, Tenant shall
pay to Landlord all Temporary Space Rent, plus all Additional Charges,
attributable to Tenant's use and occupancy of the Temporary Space for the period
from December 1, 2003 through and including the date on which Tenant vacates the
Temporary Space and surrenders such space to Landlord in the condition described
in the next succeeding sentence. Upon the Extended Temporary Space Surrender
Date (or such earlier date, as the case may be), Tenant shall surrender and
vacate the Temporary Space and shall remove therefrom in accordance with the
provisions of the Lease (including, without limitation, Article 12 and
Section 21.01 thereof), and Tenant hereby agrees that time shall be of the
essence with respect to Tenant's obligation to vacate and surrender possession
of the Temporary Space on or prior to the Extended Temporary Space Surrender
Date. In the event that Tenant has made an overpayment to Landlord of any
Temporary Space Rent payable by Tenant with respect to Tenant's use and
occupancy of the Temporary Space during the period from December 1, 2003 through
the Extended Temporary Space Surrender Date (or such earlier date, as the case
may be), Landlord shall permit Tenant to credit the amount of such overpayment
against subsequent payments of Fixed Rent to be made by Tenant hereunder, and in
the event of an underpayment by Tenant in the Temporary Space Rent payable with
respect to the aforesaid period, Tenant shall

4

--------------------------------------------------------------------------------


immediately pay to Landlord, within ten (10) days of demand, any deficiency due
and owing for Tenant's use and occupancy of the Temporary Space for the
aforesaid period.

                (b)    In the event that Tenant shall not vacate the Temporary
Space and surrender the same to Landlord in the condition required under the
Lease on or prior to the Extended Temporary Space Surrender Date, then, without
limiting Landlord's rights and remedies on account thereof, Landlord and Tenant
hereby agree that Tenant's occupancy of the Temporary Space shall be under a
month-to-month tenancy commencing on the day after the Extended Temporary Space
Surrender Date, which tenancy shall be upon all of the terms set forth in the
Lease (as amended by this Agreement) except that Tenant shall pay to Landlord,
as Additional Charges under the Lease, on the first day of each month of such
holdover period, as an agreed upon rent for the use and occupancy of the
Temporary Space (and not as a penalty of any sort), an amount equal to
$108,246.00 per month (or $3,608.20 per diem), plus all Additional Charges
payable by Tenant under the Lease for Tenant's use and occupancy of the
Temporary Space (such as utilities and services provided to the Temporary
Space). Tenant acknowledges and agrees that the provisions of the immediately
preceding sentence shall not be deemed to create any right on Tenant's part to
remain in occupancy of the Temporary Space after the Extended Temporary Space
Surrender Date, and Landlord shall be entitled to commence and prosecute a
holdover or summary eviction proceeding against Tenant to obtain possession of
the Temporary Space pursuant to Article 34 of the Lease (including, without
limitation, the provisions of Section 34.01(c) thereof), and Tenant acknowledges
and agrees that the acceptance of any rent paid by Tenant pursuant to this
Paragraph 6 shall not preclude Landlord from commencing and prosecuting any such
proceeding, nor shall the same be deemed to be an "agreement expressly providing
otherwise" within the meaning of Section 232-c of the Real Property Law of the
State of New York.

        7.    BROKER.    Landlord and Tenant each covenant, warrant and
represent that no broker or agent except CB Richard Ellis, Inc. (hereinafter
called the "Broker") was instrumental in bringing about or consummating this
Agreement and that neither had any conversations or negotiations with any broker
or agent except the Broker concerning the leasing of the 16th Floor Added Space.
Tenant agrees to indemnify and hold harmless Landlord against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys' fees
and expenses, arising out of any conversations or negotiations had by Tenant
with any broker or agent other than the Broker with respect to this Agreement.
Landlord agrees to indemnify and hold harmless Tenant against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys' fees
and expenses, arising out of conversations or negotiations had by Landlord with
any broker or agent other than the Broker with respect to this Agreement.
Landlord agrees that it shall pay to the Broker any commission or compensation
to which the Broker may be entitled in connection with this Agreement and the
leasing of the 16th Floor Added Space pursuant to a separate agreement between
Landlord and the Broker.

        8.    16th FLOOR ADDED SPACE EXTENSION OF TERM.    

        (A)(a) Subject to the provisions of subparagraph 8(D) hereof, Tenant
shall have the right to extend the term of the Lease with respect to the
16th Floor Added Space for an additional period commencing on the day following
the 16th Floor Added Space Expiration Date (such date being hereinafter referred
to as the "Commencement Date of the 16th Floor Added Space Extension Term") and
ending on the Lease Expiration Date (such additional term is hereinafter called
the "16th Floor Added Space Extension Term") provided that:

                    (i)    Tenant shall give Landlord notice (hereinafter called
the "16th Floor Added Space Extension Notice") of its election to extend the
term of the Lease with respect to the 16th Floor Added

5

--------------------------------------------------------------------------------


Space prior to the date which is eighteen (18) months before the 16th Floor
Added Space Expiration Date; and

                    (ii)    Tenant shall not be in monetary default or material
non-monetary default, after notice and the expiration of any applicable cure
period, under the Lease either as of the time of the giving of the 16th Floor
Added Space Extension Notice or the Commencement Date of the 16th Floor Added
Space Extension Term (provided, however, that the foregoing requirement may be
waived by Landlord, in its sole discretion, at any time); and

                    (ii)    The Named Tenant and/or any affiliate of the Named
Tenant shall, as of the Commencement Date of the 16th Floor Added Space
Extension Term, be in actual occupancy of not less than 80% of the rentable area
of the Premises (inclusive of the 16th Floor Added Space), provided that such
occupancy requirement may be waived by Landlord in its sole discretion.

                (b)    The Fixed Rent payable by Tenant to Landlord during the
16th Floor Added Space Extension Term shall be an amount equal to 100% of the
fair market rent for the 16th Floor Added Space during the 16th Floor Added
Space Extension Term, as determined by Landlord as of the date occurring six
(6) months prior to the Commencement Date of the 16th Floor Added Space
Extension Term (such date is hereinafter called the "16th Floor Added Space
Determination Date") and which determination shall be made within a reasonable
period of time after the occurrence of the 16th Floor Added Space Determination
Date pursuant to the provisions of subparagraph 8(B) hereof. For the purposes of
determining the fair market rent for the 16th Floor Added Space Extension Term
pursuant to this Paragraph 8, the determination shall take into account all then
relevant factors.

                In determining the fair market rent for the 16th Floor Added
Space Extension Term, the provisions of Paragraph 3(b) of this Agreement shall
remain in effect except that (x) the "Base Operating Amount" shall mean the
Operating Expenses for the calendar year in which occurs the Commencement Date
of the 16th Floor Added Space Extension Term, and (2) the "Base Tax Amount"
shall mean the Taxes for the Tax Year in which occurs the Commencement Date of
the 16th Floor Added Space Extension Term; as finally determined.

        (B)  Landlord and Tenant shall endeavor to agree as to the amount of the
fair market rent for the 16th Floor Added Space during the 16th Floor Added
Space Extension Term pursuant to the provisions of subparagraph 8(A)(b) hereof,
during the thirty (30) day period following the 16th Floor Added Space
Determination Date. In the event that Landlord and Tenant cannot agree as to the
amount of the fair market rent for the 16th Floor Added Space Extension Term
within such thirty (30) day period following the 16th Floor Added Space
Determination Date, then Landlord or Tenant may initiate the arbitration process
provided for in Section 36.02 of the Lease by giving notice to that effect to
the other. In the event Landlord or Tenant initiates the arbitration process
pursuant to the preceding sentence and as of the Commencement Date of the
16th Floor Added Space Extension Term the amount of the fair market rent has not
been determined, Tenant shall pay the amount set forth as Landlord's calculation
of Fixed Rent pursuant to subparagraph 8(A)(b) hereof and when such
determination has been made, an appropriate retroactive adjustment shall be made
as of the Commencement Date of the 16th Floor Added Space Extension Term. If
Landlord notifies Tenant that the Fixed Rent for the 16th Floor Added Space
Extension Term shall be equal to the Original Term Escalated Rent allocable to
the 16th Floor Added Space pursuant to this Agreement, then the foregoing
provisions of this subparagraph 8(B) shall be inapplicable and of no force or
effect.

        (C)  Except as provided in subparagraph 8(A) hereof, Tenant's occupancy
of the 16th Floor Added Space during the 16th Floor Added Space Extension Term
shall be on the same terms and conditions as are in effect immediately prior to
the 16th Floor Added Space Expiration Date, provided, however, Tenant shall have
no further right to extend the term of the Lease with respect to the 16th Floor
Added Space pursuant to this Paragraph 8.

6

--------------------------------------------------------------------------------


        (D)  If Tenant does not timely send the 16th Floor Added Space Extension
Notice pursuant to the provisions of subparagraph 8(A) hereof, time being of the
essence with respect to the giving of the 16th Floor Added Space Extension
Notice, this Paragraph 8 shall have no force or effect and shall be deemed
deleted from this Agreement and Tenant shall have no further right to extend the
term of the Lease with respect to the 16th Floor Added Space.

        (E)  If Tenant exercises its right to extend the term of the Lease for
the 16th Floor Added Space Extension Term pursuant to this Paragraph 8, the
phrases "the term of this Lease" or "the term hereof" as used in the Lease,
shall be construed to include the 16th Floor Added Space Extension Term, and the
Lease Expiration Date with respect to the 16th Floor Added Space shall be
construed to be the date of the expiration of the 16fth Floor Added Space
Extension Term.

        (F)  If the Lease with respect to the 16th Floor Added Space is renewed
for the 16th Floor Added Space Extension Term, then either Landlord or Tenant
can request the other party to execute, acknowledge and deliver, and the other
party shall so execute, acknowledge and deliver, an instrument in form for
recording setting forth the exercise of Tenant's right to extend the term of the
Lease with respect to the 16th Floor Added Space.

        9.    RATIFICATION OF LEASE TERMS.    Except as modified by this
Agreement, the Lease and all of the covenants, agreements, terms and conditions
thereof shall remain in full force and effect and are hereby in all respects
ratified and confirmed.

        10.    BINDING EFFECT.    The covenants, agreements, terms, provisions
and conditions contained in this Agreement shall be binding upon and enure to
the benefit of the parties hereto and their respective successors and, except as
otherwise provided in the Lease, their respective assigns.

        11.    WRITTEN MODIFICATIONS.    This Agreement may not be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, termination or
discharge is sought.

        12.    GOVERNING LAW.    This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York.

        13.    COUNTERPARTS.    This Agreement may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    BFP ONE LIBERTY PLAZA CO. LLC, Landlord
 
 
 
 
By: /s/  Martin J. Nilsen      

--------------------------------------------------------------------------------

        Name: Martin J. Nilsen         Title: Senior Vice President, Secretary &
General Counsel                 ARCH INSURANCE COMPANY, a Missouri corporation,
Tenant
 
 
 
 
By: /s/  Jeremiah B. Larkin      

--------------------------------------------------------------------------------

        Name: Jeremiah B. Larkin         Title: Senior Vice President, Director
of Leasing

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4.4



THIRD LEASE MODIFICATION AGREEMENT
